 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Walt Hunter, et al.,                              No. CV-14-1304-PHX-DMF
10                  Plaintiffs,
11   v.                                                ORDER
12   Town of Florence, et al.,
13                  Defendants.
14
15
16          Plaintiffs have filed a Notice indicating readiness for trial. (Doc. 289) Defendants
17   objected and filed a Notice indicating that this matter has been stayed because they have
18   initiated an appeal of this Court’s summary judgment order. (Doc. 290) An appeal from
19   an adverse qualified immunity ruling will stay a trial unless the Court concludes that the
20   claim of qualified immunity is frivolous. Chuman v. Wright, 960 F.2d 104, 105 (9th Cir.
21   1992). A frivolous claim is one that is “‘so baseless that it does not invoke appellate
22   jurisdiction[.]’” Marks v. Clarke, 102 F.3d 1012, 1017-18 n. 8 (9th Cir. 1996) (quoting
23   Apostol v. Gallion, 870 F.2d 1335, 1339 (7th Cir. 1989)). The Court is inclined to stay the
24   case because the Court is inclined to find that the issue on appeal is non-frivolous. Before
25   staying the case pending the appeal, the Court will permit a response from Plaintiffs.
26   Accordingly,
27          IT IS ORDERED vacating all pretrial deadlines.
28   ...
 1          IT IS FURTHER ORDERED that within 14 days of the date of this Order,
 2   Plaintiffs shall file either an objection to the stay and a request for certification of the appeal
 3   as frivolous or, alternatively, Plaintiffs shall file a notice of non-objection.
 4          Dated this 7th day of November, 2018.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
